Citation Nr: 1113858	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back and neck condition as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for a back and neck condition.

On appeal in August 2008 and February 2010, the Board remanded the case for additional development.  The requested development has been completed.

VA treatment records raise an informal claim of service connection for peripheral vascular disease secondary to frostbite.  The Veteran has also raised an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU).  These matters are referred to the RO for appropriate action.


FINDING OF FACT

The competent evidence of record indicates that the Veteran's back and neck condition is unrelated to his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a back and neck condition have not been met.  38 U.S.C.A. §§ 1131, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102,  3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2005.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notification letter did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations and opinions.  The RO has attempted to obtain the Veteran's medical records from Baptist St. Anthony Hospital (BSA) regarding back surgery following a 1995 work-related injury, as well employment records from McKesson Drug regarding that injury.  The RO contacted BSA in March 2009 to request the Veteran's treatment records.  In correspondence dated March 2009, BSA stated that the Veteran's medical record had been purged because the hospital holds records for 10 years only.  In a letter dated March 2010, the RO informed the Veteran that it had received a negative reply from BSA.  The RO also requested that the Veteran return a Form 21-4192 for McKesson Drug, which was attached.  The record shows that the March 2010 letter was sent to the Veteran at his last known address of record, but was returned by the United States Postal Service as undeliverable.  The Veteran submitted another Form 21-4142 for BSA in February 2011, but further attempts to obtain these medical records would be futile.  While records concerning the 1995 work-related injury are not of record, the VA examiner was aware of it.  Both the December 2008 examination and the June 2010 addendum reference the injury.  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that his service-connected bilateral pes planus has caused his  back and neck condition.  He contends that his neurologist has advised him that "the foot problem is connected to my back and neck problem."  See October 2006 Notice of Disagreement.  He further contends that "it has been medically proven that having flat feet can lead to back and cervical conditions."  See February 2007 Form 9.

In June 1979, the RO granted service connection for bilateral pes planus and awarded a 10 percent evaluation.  

A March 1979 VA examination conducted in relation to the Veteran's prior claim for pes planus shows that he complained of back pain.  

The earliest medical evidence of a back or neck disability is an MRI dated December 2000, more than 20 years after the Veteran separated from military service.  That MRI showed status post laminectomy L5 with retention wires at the site and "degenerative spondylosis with vacuum disc L4-5 with spurs on these bodies."  

An April 2002 treatment record contains a diagnosis of "clinical features of peripheral neuropathy" although the Veteran specifically denied any back pain at that time.  

An April 2005 MRI showed postsurgical changes with granulation tissue and no significant central canal stenosis, loss of disc height at L4-L5 level, and minimal amount of left-sided neural foraminal stenosis and effacement of right-sided nerve root.  The diagnosis was peripheral neuropathy.  A December 2005 treatment record indicates that there were no major changes compared to a 2001 MRI.  The clinician noted that the Veteran had apparently had peripheral neuropathy "for some time."

A February 2006 nerve conduction study was normal.

The Veteran complained of back pain in August 2006.  The assessment was "chronic leg and feet pain . . . independent from his back."  An October 2006 physical therapy record shows that the Veteran complained of a recent onset of cervical pain.  The diagnosis was lumbar radiculopathy.

A December 2008 VA examination report shows that the Veteran complained of constant daily lower back and neck pain.  He reported the diskectomy at L4-L5 in 1995.  Cervical X-rays showed mild degenerative endplate spondylosis.  Lumbar X-rays showed moderate degenerative disc disease at L4-L5 and mild diffuse spondylosis of the lumbar spine.  The examiner diagnosed (1) degenerative disc disease, lumbar spine, postoperative, mild, and (2) degenerative disc disease, cervical spine.  He opined that the Veteran's back and/or neck disability "is less likely as not (less than 50/50 probability) caused by or a result of service connected pes planus."  He specifically noted in his rationale that the Veteran had suffered a work-related back injury in 1995.

An addendum dated June 2010 shows that the examiner reviewed the claim file, to include SSA records.  He noted the same medical history that was noted in the December 2008 examination report.  The examiner opined that the Veteran's back and/or neck disability "is less likely as not (less than 50/50 probability) permanently aggravated by service connected pes planus."  Again, he specifically noted in his rationale that the Veteran had suffered a work-related back injury in 1995.  

The medical opinion provided in the December 2008 VA examination report and June 2010 addendum is clear that the Veteran's back and neck condition is neither caused, nor aggravated, by the service-connected bilateral pes planus.  This opinion is well reasoned and supported by reference to objective medical evidence.  This opinion is also consistent with the August 2006 VA clinician's determination that the Veteran's back condition is independent from his chronic foot pain.  

The Veteran specifically claims that his back and neck condition is caused by his service-connected bilateral pes planus; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his pes planus and either his back or his neck, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the medical professional who discussed the evidence of record and provided a complete rationale for his medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a back and neck condition as secondary to service-connected bilateral pes planus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


